SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2013 TAT TECHNOLOGIES LTD. (Name of Registrant) P.O.BOX 80, Gedera 70750 Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- TAT Technologies Ltd. 6-K Items: 1. Press Release re TAT Technologies' Board of Directors and Compensation Committee decisions to approve compensation to the following members of the Board of Directors:Mr. Jan Loeb, Mr. Ron Ben Haim, Ms. Dafna Gruber and Mr. Aviram Halevi. 2 ITEM 1 TAT Technologies Announces the Compensation of Certain Members of the Board of Directors of the Company GEDERA, Israel, November 18, 2013 – TAT Technologies Ltd. (Nasdaq: TATT – News), a leading provider of services and products to the commercial and military aerospace and ground defense industries, today announced that its Compensation Committee and Board of Directors have approved pursuant to Section 1a(2) of the Israeli Companies Regulations (Relief for Transactions with Interested Parties), 2000, the compensation to the following members of the Board of Directors:Mr. Jan Loeb, Mr. Ron Ben Haim, Ms. Dafna Gruber and Mr. Aviram Halevi in the amounts set forth in the Second Addendum and the Third Addendum of the Israeli Companies Regulations (Rules Regarding Compensation and Expense Reimbursement of External Directors) - 2000, without the need for further approval by the shareholders of the Company (the "Relief"). In accordance with the foregoing, the fixed annual compensation of each director shall be NIS 68,855 and the compensation for participating in each Board of Directors (and its committees) meetings shall be NIS 2,565. The Relief shall not be in force if one or more shareholders that holds at least one percent of the Company's issued share capital or voting rights, has informed TAT Technologies of its objection to the Relief, provided that an objection notice in this respect is submitted to TAT Technologies in writing within 14 days as of the date this Press Release is published. ***** About TAT Technologies LTD TAT Technologies Ltd. is a leading provider of services and products to the commercial and military aerospace and ground defense industries. TAT operates under four segments:(i) Original Equipment Manufacturing or “OEM” of Heat Management Solutions (ii) OEM of Electric Motion Systems (iii) Heat Transfer Services and Products and (iv) Maintenance, Repair and Overhaul or “MRO” services of Aviation Components. TAT’s activities in the area of OEM of Heat Management Solutions primarily include the design, development, manufacture and sale of (i) a broad range of heat transfer components (such as heat exchangers, pre-coolers and oil/fuel hydraulic coolers) used in mechanical and electronic systems on-board commercial, military and business aircraft; (ii) environmental control and cooling systems on board aircraft and for ground applications; and (iii) a variety of other electronic and mechanical aircraft accessories and systems such as pumps, valves, power systems and turbines. TAT’s activities in the area of OEM of Electric Motion Systems primarily include the design, development, manufacture and sale of a broad range of electrical motor applications for airborne and ground systems. 3 TAT’s activities in the area of Heat Transfer Services and Products include the maintenance, repair and overhaul of heat transfer equipment and in a lesser extent, the manufacturing of certain heat transfer products. TAT’s Limco subsidiary operates FAA certified repair station, which provides heat transfer MRO services and products for airlines, air cargo carriers, maintenance service centers and the military. TAT’s activities in the area of MRO services for Aviation Components include the maintenance, repair and overhaul of APUs, Landing Gear and other aircraft components. TAT’s Piedmont subsidiary operates an FAA certified repair station, which provides aircraft component MRO services for airlines, air cargo carriers, maintenance service centers and the military. TAT also holds approximately 30% of the equity of First Aviation Services, a one-stop-shop for MRO services (wheels, breaks, propellers and landing gear) for the General Aviation Industry. TAT’s executive offices are located in the Re’em Industrial Park, Neta Boulevard, Bnei Ayish, Gedera 70750, Israel, and TAT’s telephone number is 972-8-862-8500. For more information of TAT Technologies, please visit our web-site: www.tat-technologies.com Contact: Yaron Shalem CFO Tel: +972-88628501 yarons@tat-technologies.com 4 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TAT TECHNOLOGIES LTD. (Registrant) By: /s/ Yaron Shalem Yaron Shalem Chief Financial Officer Date: November 18, 2013 5
